Citation Nr: 1108805	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  95-19 368	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to a compensable rating for sprain of the lumbar spine for the purpose of accrued benefits.

2. Entitlement to a rating higher than 10 percent for conversion reaction for the purpose of accrued benefits.

3. Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD
M. Mac, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1940 to April 1942.  He died in May 1993.  The Appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 1993 of a Department of Veterans Affairs (VA) Regional Office (RO), denying service connection for the cause of the Veteran's death.  The claims for accrued benefits were thereafter incorporated as part of the appeal.

In September 1997, the Board remanded this case for additional development.  In October 1999, the Board denied a compensable rating for sprain of the lumbar spine and a rating higher than 10 percent for conversion reaction for the purpose of accrued benefits.  Also, the Board denied service connection for the cause of the Veteran's death, finding that the claim was not well grounded under then prevailing legal authority.

The Appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order, dated in March 2001, the Court vacated the Board's decision of October 1999 in its entirety, and remanded the matter for readjudication. 

In December 2001, the Board then remanded the case to the RO for additional development.  In a decision in March 2003, the Board denied a compensable rating for sprain of the lumbar spine and a rating higher than 10 percent for conversion reaction for the purpose of accrued benefits and denied service connection for the cause of the Veteran's death.  

On appeal of the Board's decision to the Court, in August 2004, the Court again vacated and remanded the Board's decision for readjudication.  The case was then the subject of a judicial stay.  In March 2008, the United States Court of Appeals for the Federal Circuit lifted the stay of the proceedings, summarily affirmed the judgment of the Court.  In August 2008, the Board remanded the case in compliance with the Court's instructions.

In September 2009, the Board remanded the case for further development.  As there is substantial compliance with the Board's remand, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Appellant filed her claim for accrued benefits in June 1993, approximately one month following the Veteran's death.

2. The evidence of record at the time of the Veteran's death does not show that his service-connected history of sprain of the lumbar spine, produced pain on motion, muscle spasm on extreme forward bending, or any degree of functional loss.

3. The evidence of record at the time of the Veteran's death does not show that his service-connected conversion disorder was productive of either definite social and industrial impairment with reduction in initiative, flexibility, efficiency and reliability levels.  





4. According to the death certificate the Veteran died in May 1993, and the immediate cause of death was chronic renal failure due to heart failure.  

5. At the time of the Veteran's death, service connection was in effect for a conversion reaction, rated as 10 percent disabling, and a history of lumbar spine sprain, rated noncompensable.

6. The medical evidence does not establish that the service-connected conversion reaction or lumbar spine sprain caused or contributed substantially or materially to cause the Veteran's death.

7. The fatal diseases, including kidney and heart diseases and diabetes, were not affirmatively shown to have had onset during service; the fatal diseases, including kidney and heart diseases and diabetes were not manifested to a compensable degree within one year from the date of separation from service; the fatal diseases, including kidney and heart diseases and diabetes , first diagnosed after service beyond the one-year presumptive period for a chronic disease, are unrelated to an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for sprain of the lumbar spine for the purpose of accrued benefits have not been met. 38 U.S.C.A. §§ 1155, 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1993).





2. The criteria for a rating higher than 10 percent for a conversion reaction for the , for purpose of accrued benefits are not met.  38 U.S.C.A. §§ 1155, 5121 (West West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1000, 4.132, Diagnostic Code 9402 (1993).

3. A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, dated in October 2008.  On the claims for increase, the VCAA notice included the type of evidence needed to substantiate the claims, namely, evidence that the disabilities had increased in severity and the effect that worsening had on employment.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death, namely, the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service-connected. 



Additionally, the Appellant was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  The Appellant was advised to submit any evidence in her possession pertaining to the claims, in compliance with the former 38 C.F.R. §  3.159(b)(1) (prior to May 2008), and the Court Order in August 2004, which is the law of the case.  

The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment and daily life); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service-connected, and a statement of the conditions, for which the Veteran was service-connected at the time of his death).






To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in December 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The file includes service treatment records, private medical records, VA medical records, and a VA opinion in June 2002, with an addendum in August 2002, addressing the cause of the Veteran's death.  

To that end, when VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case was adequate, as it was predicated on a full reading of the Veteran's service and post-service records.  The VA examiner considered all of the pertinent evidence of record and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue of the cause of Veteran's death has been met.  38 C.F.R. § 3.159(c)(4).

While the Veteran during his lifetime was receiving benefits from the Social Security Administration (SSA), the Appellant in May 1996 indicated that the SSA benefits were for a cervical spine disability, which is not service connected and did not cause or contribute to the Veteran's death.  


Accordingly, the Board finds that the records are not relevant to the current appeal and VA is under no duty to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no such duty to assist when there is no indication the SSA records are potentially relevant to the claim at issue).

In September 2009, the Board remanded the case for records.  The Board noted that at the time of its decision in October 1999, the record consisted of one claims file and five "medical" folders, and at the time of its decision in March 2003 the record consisted of one claims file and six administrative folders.  In September 2009, the record consisted of two claims files and no medical or administrative folders.  In July 2009, it was not clear whether the current two claims files incorporated the other folders, the Board made an informal request to search for additional records, and the RO provided a negative response.

Nevertheless, in September 2009, the record did not contain evidence referred to by the Board in its decision in October 1999 and in March 2003.  In the Remand in September 2009, the Board requested the following records: a VA neurological examination in September 1991 (apparently on a fee-basis); records of the Reno VA Nursing Home Care Unit from July 1992; records of the Reno VAMC from November 1992 to May 1993, including the terminal hospital records.  The Appellant was asked either to submit private medicals of the Placerville Pines Nursing Home and of the Marshall Hospital in Placerville from January 1993 or to authorize VA to obtain the records on her behalf.  

The Appellant also was to be provided a copy of the Board's decision in October 1999 and asked that if she disputed the facts as stated in the decision she should provide her version of the facts, otherwise to the extent the current record does not contain the actual documents, cited in the Board's decision of October 1999, the Board will rely on the facts as stated in the decision of October 1999.  


In January 2010, the Reno VA Medical Center (VAMC) indicated that it did not have the Veteran's records, however a hard chart was sent to the RO in Oakland in 1998.  A review of the claims folder shows that these records were associated with the file.  However, in February 2010, the Reno VAMC sent records, which were lab results from 1992 to 1993.  In December 2009, the Placerville Pines Care Center indicated that the Veteran's records were not longer available.  Records from Marshall Hospital were received in December 2009.  

In August 2010, the Appellant was asked to provide additional information on the nursing home where the Veteran resided, as there was no record of the Reno Nursing Home Care Unit, and the VA examination in September 1991.  She also was asked to indicate whether she disagreed with the facts as stated in Board's decision in October 1999.  

In a report of the contact in September 2010, the Appellant stated the Veteran was not in a nursing home in Reno but in one called Carewell Susanville.  She indicated that the VA examination in 1991 was possibly conducted at the VAMC in Sacramento.

In October 2010, the Martinez VAMC indicated it did not have the Veteran's records.

In November 2010, the RO notified the Appellant that the VA neurological examination in 1991 could not be located and as there is no VAMC in Sacramento, records from this facility could not be requested.  She was asked to submit written authorization for VA to obtain records from Carewell Susanville.  In reply to VA's request, the Appellant that same month sent a duplicate copy of her letter dated in October 1997 and did not dispute the facts of the Board's decision in October 1999.  Thus the Board will rely on evidence in its previous decisions which is not currently of record, noting in parenthesis that it is "Evidence not in current file".

The Appellant did not submit authorization for VA to obtain records from Carewell Susanville.

On the claims for accrued benefit, the claims are determined on evidence in the file at the date of death.  The Appellant has not identified additional records, which constructively would have been part of the record at the time of the Veteran's death, or has she indicated that there are any other records, pertinent to the claim of service connection for the cause of the Veteran's death.  As the Appellant has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Legal Criteria 

Upon the death of a veteran, periodic monetary benefits to which a veteran was entitled on the basis of evidence in the file at date of death, and due and unpaid for a period of not more than one year prior to death, may be paid to his spouse.  An application for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.1000(a), 3.1000(c) (1993).  

The Board concludes that the Appellant in this case met the requirement by submitting a claim for accrued benefits in June 1993, approximately one month after the Veteran's death.


A claim for accrued benefits is derivative of a Veteran's claim and the Appellant takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).

At the time of his death, the Veteran had initiated an appeal on the denials of his claims for increase for service-connected sprain of the lumbar spine and for conversion reaction. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 





Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Sprain

Evidence

In August 1991, the Veteran filed a claim for increase for strain of the lumbar spine. 

Private medical records show that in June 1991 the Veteran was hospitalized for severe hip and lower extremity pain.  A bone scan was interpreted as showing a mild loss of normal definition throughout the spine, consistent with degenerative joint disease, but no other significant abnormality for a person of the Veteran's age. A CT scan of the lumbar spine showed the lumbar vertebrae were normal.  Disc bulges were noted at L4-5 and L5-S1, with mild stenosis noted at L5-S1.  The diagnoses included right lower extremity pain secondary to sciatica. 


On VA examination in June 1992, the Veteran reported low back pain since service.  The pain was described as moderate to severe in intensity with radiation along the back to the thighs and knees.  It was noted that the Veteran had a history of a stroke in 1990 with subsequent difficulty walking without the assistance of a walker.  The VA examiner noted that the Veteran had surgery for prostate cancer with metastases [July 1991] and had been wheelchair bound ever since.

Physical examination showed that the Veteran was unable to stand without support. Movement of the low back was difficult to evaluate, but the examiner indicated that it appeared to be severely restricted.  The diagnoses included low back pain since service, worsened since he had metastases to the lumbosacral spine from prostate cancer.  It was noted that the Veteran was wheelchair bound due to a cerebral vascular attack.  

In June 1992, in a social work note, the Veteran had multiple medical problems including diabetes, a cerebrovascular attack with emotional lability, prostate cancer with metastases to the spine, and chronic low back pain.

Analysis

At the time of his death, the Veteran's service-connected low back disability, (history of sprain of the lumbar spine) was rated by the RO as noncompensable under Diagnostic Code 5295, which is applicable in the instant case and addresses disabilities most closely reflecting lumbosacral strain.

Under Diagnostic Code 5295, the criterion for a 10 percent rating was characteristic pain on motion.  




Consideration has been given to other potentially applicable provisions, such as Diagnostic Codes 5292 and 5293, but given the medical history of record, as well as the original characterization of the Veteran's service-connected disability by medical professionals, the disability was most appropriately rated under Diagnostic Code 5295.    

The Board has carefully considered the evidence of record in conjunction with the Diagnostic Code 5295, as well as the factors enumerated under 38 C.F.R. §§ 4.40 and 4.45.  After such consideration, however, it is concluded that the evidence of record does not support assignment of a compensable rating for the Veteran's service-connected sprain of the lumbar spine.

In this case, the record before June 1992 contains no complaint of low back pain.  For example, treatment records from Mercy Hospital for the period from August 1989 to July 1991 are negative for complaints of low back pain.  On VA examination in June 1992, however, the Veteran reported that he had low back pain since service which had worsened in the past six months.

The examiner indicated that the increase in severity of the Veteran's low back symptoms was due to metastatic cancer of the lumbosacral spine.  Likewise, while the remaining medical evidence of record shows that the Veteran complained on occasion of low back pain, there is no evidence of record to suggest that the low back symptoms reported by the Veteran prior to his death were due to his service-connected lumbosacral strain, as opposed to nonservice-connected disability.

In June 1991, the report of private hospitalization report showed that the Veteran exhibited mild degenerative changes of the lumbar spine.  There was no indication of record that the low back pathology was attributable to service or to the service- connected sprain of the lumbar spine.  

In summary, a compensable rating for the Veteran's low back disability was not warranted based on the evidence of record.  Although the Veteran suffered low back pain in the year prior to his death, the pain was attributable to a nonservice-connected disability.  

As there is no evidence of record showing that his service-connected low back disability, in and of itself, produced characteristic pain on motion and compensable rating is not warranted, for the purpose of accrued benefits.  

As the preponderance of the evidence is against the claim for a compensable rating for sprain of the lumbar spine for the purpose of accrued benefits, the 
benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b).

Conversion Reaction

Evidence

In August 1991, the Veteran filed a claim for increase for his psychiatric condition.

On examination in September 1991 by a private physician the pertinent finding was cerebral vascular accident with ataxia and emotional lability.  

On neurological examination in September 1991, the Veteran was described as emotionally labile and frequently tearful.  He had a wide-based, unsteady, ataxic gait with decreased sensation.  The diagnosis was status post cerebrovascular attack.  (Evidence not in current file.)





In October 1991, a private physician reported that the Veteran had diabetes mellitus, multiple surgeries with significant residual dysfunction, and a history of a cerebral vascular accident with residual paralysis and almost total blindness.  The Veteran reported a history of bladder cancer with prostate and testicle removal.  The physician indicated that psychiatrically the Veteran was in severe and chronic pain and the Veteran was severely depressed with a dysphoric mood.  The diagnosis was major depression.  

On VA examination in June 1992, the Appellant stated that the Veteran took some kind of "nerve pill," but he was not currently receiving psychiatric treatment.  She stated that the Veteran's symptoms started with his stroke in November 1990.  The examiner concluded that the Veteran had symptoms and history of a cerebrovascular accident in November 1990 with mild to moderate dementia as a consequence.  The VA examiner concluded that the Veteran's stroke and resulting dementia did not appear to be related to military service.  It was also noted that although the Veteran was given a diagnosis of a conversion disorder in service, such disorder had clearly not persisted over the years.  The diagnoses included multi-infarct dementia.  The Global Assessment of Functioning (GAF) score was 45, for major impairment in several areas, including retirement functioning and judgment, on the basis of dementia which was not service connected.

In July 1992, the Veteran was admitted to the Reno VA Nursing Home Care Unit for respite care.  On admission, it was noted that he had a host of medical problems, including diabetes with severe retinopathy resulting in markedly decreased vision, diabetic nephropathy with renal insufficiency, and arteriosclerotic heart disease.  It was also noted that he had had a stroke recently, as well as four prior heart attacks.  On examination, the Veteran was observed to be very unhappy due in part to his poor health.  The Veteran was described as alert and oriented.  Daily treatment records show that in July 1992 the Veteran was upset because his wife was scheduled to have surgery.  (Evidence not in current file.)

In August 1992, in a psychology note, it was noted that the Veteran was adjusting well and becoming active socially, although he still worried about his wife.  In a September 1992, he was described as very labile.  It was noted that he was depressed over his multiple medical problems and resulting helplessness.  However, he was noted to do very well in social situations.  In October 1992y, he was described as a very difficult patient.  It was noted that he was upset over the fact that his wife could no longer care for him.  (Evidence not in current file.)

During hospitalization at the Reno VAMC in November 1992, the Veteran was described as agitated, angry, depressed, and crying.  In one episode, he wrapped a light cord around his neck in an apparent suicide attempt.  On psychiatric evaluation, the Veteran stated that he had wrapped the cord around his neck because he had been depressed about his physical condition; however, he stated he had no intention of killing himself and indicated that he currently felt better.  The psychiatrist concluded that the cord incident was more an attention-seeking gesture than a serious suicide attempt.  The diagnosis was adjustment disorder.  (Evidence not in current file.)

In January 1993, the Veteran was admitted to a private hospital after he experienced respiratory failure due to pneumonia.  After taking an abrupt turn for the worse, in March 1993, he was transferred to the VAMC in Reno.  On readmission to the Reno VAMC, he underwent psychiatric evaluation and he was noted to be alert and oriented.  The Veteran exhibited no significant difficulties with speech or cognition, although he lacked perception secondary to diabetes.  He was not able to describe his physical problems in detail, but clearly recognized his limitations and understood that he needed care.  He appeared depressed.  His affect was tearful and the Veteran described a feeling of "being stripped of everything."




In spite of his depression, he denied suicidal ideation or intent and evidenced adequate pragmatic judgment.  One of his greatest limitations was noted to be his short term memory loss.  The impressions were dysthymia, provisional.  It was noted that his memory impairment could be due either to depression or sensory deprivation.  Later that month, the Veteran was again evaluated after he exhibited a change in his mental status and agitation which was felt to be related to his decline in health.  The impressions were delirium, rule out dysthymia.  (Evidence not in current file.)  

Analysis

The Veteran's disability was originally evaluated by the RO under the older
38 C.F.R. § 4.132, Diagnostic Code 9402, pertaining to conversion disorder.  The next higher rating, 30 percent, was assignable when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and when psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9402 (1993).

In this case, after reviewing the record, the Board concludes that the symptomatology reported above does not warrant a disability evaluation in excess of 10 percent for the Veteran's conversion reaction under the pertinent rating criteria.  The evidence does not reflect that in the year prior to his death the Veteran suffered from conversion reaction, inasmuch as that condition was not diagnosed, and the his psychiatric symptoms were not attributed to service-connected conversion reaction.

While Veteran suffered from symptoms such as depression, anger, anxiety and emotional lability in the year prior to his death, the symptoms were consistently attributed to nonservice-connected disability.  

On VA examination in June 1992 the examiner indicated that the Veteran had mild to moderate dementia as a consequence of cerebrovascular accident. The examiner noted that, although the Veteran was service-connected for conversion disorder, the disability was not present.  A GAF score of 45 was assigned on the basis of nonservice-connected dementia only.  Without evidence of symptoms associated with conversion reaction, the criteria for a rating higher than 10 percent have not been met. 

As the preponderance of the evidence is against the claim for a rating higher than 10 percent for conversion reaction, for the purposes of accrued benefits, the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b).

Cause of Death

Legal Principles 

When a veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse.  38 U.S.C.A. § 1310.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312. 





The standards for determining whether or not a disability is service-connected are: 

Legal Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more on active duty, there is a presumption of service connection for kidney disease or heart disease or diabetes mellitus if the disability was manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Evidence

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of kidney disease, heart disease, or diabetes mellitus, or exposure to mustard gas.

After service, on VA examination in November 1942, cardiovascular and digestive systems (including the liver) were evaluated as normal.  

On VA examination in February 1948, the cardiovascular and digestive systems, including the liver, were normal.  A chest X-ray and urinalysis were also normal.  

VA records show that in March 1959 the Veteran was hospitalized for a cervical spine injury.  At the time, the cardiac evaluation showed regular rate and rhythm and there was no cardiac enlargement or abnormality.  A chest X-ray was normal and the liver was not palpable. 

In April 1962, the Veteran was hospitalized after he reported upper gastrointestinal bleeding.  A chest X-ray showed a normal heart.

On examination in May 1963, the cardiovascular and digestive systems were normal.

Records from Marshall Hospital in June 1983 show a history of heart disease.  







Records from Mercy Hospital for the period from August 1989 to July 1991 show that the Veteran was treated for diabetes mellitus (present for 22 years), coronary artery disease and congestive heart failure, chronic obstructive pulmonary disease (noted secondary to a long history of smoking), chronic renal insufficiency (noted secondary to diabetic nephropathy), residuals of a cerebral vascular accident in November 1990, diabetic retinopathy, multiple ventral hernias, and bladder and prostate cancer.

From January 1993 to February 1993, the Veteran was hospitalized at Marshall Hospital in Placerville, California for respiratory failure.  The diagnoses were chronic obstructive pulmonary disease, respiratory failure, congestive heart failure, pulmonary edema, diabetes mellitus, and a stroke.  Shortly after discharge the Veteran became weak, appeared septic and was readmitted to Marshall Hospital, where he stayed until March 1993.  The diagnoses were urosepsis, diabetes, stroke, chronic obstructive pulmonary disease, and history of congestive heart failure.  

In May 1993, the Veteran developed renal failure secondary to diabetic glomerulosclerosis.  A decision was made to provide only supportive and comfort care as he had multiple system and organ failure and almost no chance of recovery.  In addition, the following diagnoses were noted: status post urosepsis, pulmonary pseudomonas infection, urinary and bronchial candidiasis, chronic renal failure secondary to diabetic glomerulosclerosis, atrial fibrillation and congestive heart failure, diabetes mellitus, chronic obstructive pulmonary disease, bleeding diathesis, psychiatric illness, malnutrition, prostate cancer and bladder cancer with bony metastases, status post left cerebrovascular accident with right hemiparesis, status post cholecystectomy, status post orchiectomy, and history of old myocardial infarction.  (Evidence not in current file.)




In May 1993, the Veteran died at the age of 71.  The death certificate listed the immediate cause of death as chronic renal failure due to or as a consequence of heart failure.  An autopsy was not performed.

In September 1993, the Appellant alleged that the Veteran had told her during his lifetime that he was "gassed" in service with mustard gas.  

In the alternative, the Appellant argued that the service-connected conversion reaction contributed to the Veteran's fatal heart failure and that the service-connected low back disability contributed greatly to the general deterioration of the Veteran's health.  She also argued that she was entitled to death benefits because in the 1960s, an official at the Long Beach VA Medical Center (VAMC) had promised her that if she became the Veteran's widow, she would get a widow's service-connected pension.

In June 2002, a VA physician reviewed the Veteran's file and provided an extensive summary of the Veteran's medical history.  The physician stated that it was quite clear that the Veteran died from diabetic glomerulosclerosis and that it was not likely that his service-connected lumbar strain contributed to or substantially hastened his death.  

The VA physician noted that the records did not show that the Veteran died from renal disease related to his lumbar spine or that the Veteran's conversion disorder contributed in any significant manner to his demise.

In an addendum in August 2002, the VA physician stated that he did not find any evidence in the medical file indicating that the Veteran's experiences during service caused or materially contributed to the Veteran's death or that any of the disabilities that caused or contributed to the Veteran's death were related to service.  


The VA physician stated that the cause of the Veteran's death was due primarily to diabetic nephrosclerosis with renal failure, urosepsis, heart disease, and a stroke.  

Analysis

According to the death certificate, the immediate cause of the Veteran's death was chronic renal failure due to heart failure.  A VA physician also identified diabetic glomerulosclerosis as contributing to the cause of death.  

At the time of the Veteran's death, the Veteran was service-connected for sprain of the lumbar spine and for conversion reaction.  

The initial question is whether service connection is warranted for chronic renal failure and heart failure, which were identified on the death certificate as having caused the Veteran's death, or complications of diabetes, which also contributed to the cause of the Veteran's death. 

Based on the available service treatment records, neither kidney disease, heart disease, nor diabetes was affirmatively shown to be present during service.  And as there is no competent evidence either contemporaneous with or after service that the fatal diseases were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, kidney disease was first shown in 1989, heart disease was first noted in 1983, and diabetes by history dated to 1967.  None of the fatal diseases was first manifested within the one-year presumptive period following separation from service in 1942 as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307 and 3.309.

As for service connection for kidney disease, heart disease, or diabetes, based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), neither kidney disease, hear disease, nor diabetes is a condition under case law that has been found to be capable of lay observation and the determination as to the presence of the disease, therefore, is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).



Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of kidney disease, heart disease, or diabetes cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the fatal diseases are not simple medical conditions that the Appellant is competent to diagnose.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the fatal diseases.

Where, as here, there is a question of the presence or a diagnosis of any of the fatal diseases, not capable of lay observation by case law, and the fatal diseases are not simple medical conditions under Jandreau for the reason expressed, to the extent the Appellant's statements are offered as proof of the presence of any of the fatal diseases in service or before 1967, the Appellant statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.  

As for the Appellant describing a contemporaneous medical diagnosis, there is no diagnosis of any of the fatal diseases before 1967.  And no medical professional had related the fatal diseases to an injury or disease or event in service. 

To the extent the Appellant has expressed the opinion that the fatal diseases are related to an injury, disease, or event, including exposure to mustard, in service or to the service-connected disabilities, the Appellant's opinion as a lay person is limited to inferences that are rationally based on perception and does not require specialized education, training, or experience.  




Here the questions of the relationship between the fatal diseases and an injury, disease, or event in service, or the relationship of the service-connected disabilities and the cause of the Veteran's death, are not simple medical questions, and as the Appellant as a lay person is not competent to declare either the presence or diagnosis of any of the fatal diseases based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the fatal diseases and an injury, disease, or event in service, or the relationship of the service-connected disabilities and the cause of the Veteran's death. 

As the Board does not find the Appellant to be competent to establish a diagnosis or address medical causation for the claim of service connection for the cause of the Veteran's death, the determination of whether the Veteran's statements are credible is not reached.  

The competent medical evidence of record, the opinion of the VA physician, who is qualified by through education, training, or experience to offer a medical opinion, opposes rather than supports the claim.  The VA physician after a thorough review of the record concluded that the Veteran's service-connected disabilities were not likely to have contributed to or substantially hastened the Veteran's death and that none of the fatal diseases that caused or contributed to the Veteran's death were related to service.  







As for the Appellant's contention that the Veteran told her he was "gassed" in service with mustard gas, the National Personnel Records Center in August 1998 confirned that was no indication in the Veteran's service records that he had participated in a mustard gas testing program.  

The RO also contacted the VA Rating Procedures staff pursuant to VBA Circular 21-95-4.  According to a September 1998 Report of Contact, the staff indicated that a search of records revealed that the Veteran's name was not on the list of participants in mustard gas testing or training compiled by the VA's Epidemiology Service. 

The Board has considered the Appellant's contention that she is entitled to death benefits because a VA employee in the 1960s advised her that she would receive such benefits on the Veteran's death.  Although not articulated as equitable estoppel, the payment of government benefits must be authorized by statute, therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  Harvey v. Brown, 6 Vet. App. 417, 423 (1994).  Therefore, even assuming that the Appellant may have received erroneous information from a VA employee, she is not entitled to death benefits by reason of equitable estoppel.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

As the preponderance of the evidence is against the claim that the Veteran's death was related to service or to a service-connected disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).








ORDER

A compensable rating for sprain of the lumbar spine for the purpose of accrued benefits is denied.

A rating higher than 10 percent for conversion reaction for the purpose of accrued benefits is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


